Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Claims and IDS
Applicant’s IDS filed on 04/21/2020 has been entered and considered.
Claims 1-15 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
       Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“circuit”)). 
The circuits as explained in Applicant’s disclosure in at least pages 70 and 75, are interpreted as components of the circuit control which is cited as processor.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

   Regarding independent claims 2-10:
	Those claims require “request the external server to provide feedback data regarding the voice command; receive the feedback data regarding the voice command and output information of the feedback data; and130SP18273-PCT transmit at least a part of the feedback data”.


          At least the dependent claims 3, 7, and 11 are further rejected as they failed to solve the problems above.

       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject 

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 


Claim(s) 1, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Chen et al. (US 10396586, A1), in view of Bhaya et al (US 20180322879, A1).

    Regarding claim 1, Chen teaches in at least Figs. 1, and 4 and Col. 4, lines 1-44 an electronic device 130 comprising: 
a housing (said phone device 130 of at least Figs. 1, and 4 comprises a known housing);
5a touch screen display exposed through a part of the housing (said phone device 130 of at least Figs. 1, and 4 further comprises a known touch screen display exposed through a part of the housing);
a speaker (said phone device 130 of at least Figs. 1, and 4 further comprises a known speaker);

a wireless charging circuit  (said phone device 130 as further depicted in at least Figs. 1, and 4 and Col. 3, lines 725 further comprises a known wireless charging circuit  wherein configured to connect the phone 130 to wireless charger 120); 
10a wireless communication circuit (said phone device 130 of Fig. 2 and Col. 4, lines 53-60  comprises a wireless communication circuit);
a battery (said phone device 130 as further depicted in at least Figs. 1, and 4 and Col. 3, lines 725 further comprises a battery);
a processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit, and the battery (the device 130 of at least Col. 6, lines 11-20 further comprises circuitry 370 comprising said processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit, and the battery); and  
15a memory operatively connected to the processor (the device 130 of at least Col. 4, lines 42-44 and Fig. 1 further understoodly comprises understoodly at least a Known CPU including said memory), wherein the memory is configured to store instructions which, when executed, cause the processor to: 
receive, from an external wireless charger, 20information regarding the external wireless charger through the charging circuit (the charger 120 of at least Fig. 4 and 
control the charging circuit so as to charge the battery with power received from the external wireless charger (at least lines 35-45 of Col. 5 and Col. 7, lines 37-45 further teaches the device 130 instructing the charger to turn on and obviously control as well said charging circuit so as to charge the battery with power received from the external wireless charger 120);
  25transmit at least a part of the received information to an external server through the communication circuit (at least lines 21-58 further implied in a case the server 410 to receive from at devices 130 transmitted profiles information and data information of self 130 and that of a charger 120 through said communication circuit where the server is to invoke in a case a certain device 130 to play a certain voice-advertised based service using the microphone, the speaker, and/or the display).
   However, Chen is silent regarding wherein receive a response from the external server through the communication circuit, the response being 30related to a voice-based service using the microphone, the speaker, and/or the display and 
at least partially activate, deactivate, or change the voice-based service based on at least a part of the response while charging the battery.  



10    Regarding claim 8, Chen teaches in at least Figs. 1, and 4 and Col. 4, lines 1-44 an electronic device 130 comprising: a housing (said phone device 130 of at least Figs. 1, and 4 comprises a known housing);
a speaker (said phone device 130 of at least Figs. 1, and 4 further comprises a known speaker);
a microphone (said phone device 130 of at least Figs. 1, and 4 further comprises a known microphone); 
a wireless charging circuit  (said phone device 130 as further depicted in at least Figs. 1, and 4 and Col. 3, lines 725 further comprises a known wireless charging circuit  wherein configured to connect the phone 130 to wireless charger 120); 
15 a wireless communication circuit (said phone device 130 of Fig. 2 and Col. 4, lines 53-60  comprises a wireless communication circuit);
a processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit (the device 130 of at least Col. 6, lines 11-20 further comprises circuitry 370 comprising said processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit, and the battery); and  

control the charging circuit so as to charge the mobile device wirelessly (at least lines 35-45 of Col. 5 and Col. 7, lines 37-45 further teaches the device 130 instructing the charger to turn on and obviously control as well said charging circuit so as to charge the battery with power received from the external wireless charger 120);
 transmit at least a part of the received information to an external server through the 30communication circuit (at least lines 21-58 further implied in a case the server 410 to receive from at devices 130 transmitted profiles information and data information of self 130 and that of a charger 120 through said communication circuit where the server is to invoke in a case a certain device 130 to play a certain 
   However, Chen is silent regarding wherein receive a response from the external server through the communication circuit, the response being related to a voice-based service using a microphone, a speaker, and/or the display of the mobile device; and  129SP18273-PCT at least partially activate, deactivate, or change the voice-based service based on at least a part of the response while charging the mobile device.
  Bhaya teaches at least in Fig. 1-2 a voice based service system comprising at least system 105 comprising said server to received from devices of para. 0058, 0060 and 0082 and Fig. 2 device operations information such as battery charging status, and trigger keyword requests, the server in turn to return response information to the devices through the communication circuit, the response of at least para. 0050 being related to a voice-based service interface using the microphone, the speaker, and/or the display and further adapted based on the device battery currently charging at least change the input voice-based interface service based on at least a part of the response while charging the battery, and a case even while being charge to select and activate the same input voice-based interface service based on at least a part of the response while charging the battery to respond to said keyword trigger requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in 

5    Regarding claim 9, Chen teaches in at least Figs. 1, and 4 and Col. 4, lines 1-44 a method for operating an electronic device, the method comprising: receiving, from an external wireless charger, information regarding the wireless charger (the charger 120 of at least Fig. 4 and Col. 3-4 and Col. 6, lines 55-58, understoodly before or substantially at connection to said device 130 comprising said display to receive before the exchange of power, obviously transmitting, and receiving information such as obviously identification information regarding the mobile device and/or regarding the charger25);
charging a battery of the electronic device with 10power received from the wireless charger (the charger 120 of at least Fig. 4 and Col. 3-4 and Col. 6, lines 55-58, further configures to wirelessly charging a battery of the electronic device with 10power received from the wireless charger);

   However, Chen is silent regarding wherein receiving a response from the external server, the response being related to a voice-based service using a 15microphone, a speaker, and/or a display; and at least partially activating, deactivating, or changing the voice-based service based on at least a part of the response while charging the battery of the electronic device.  
    Bhaya teaches at least in Fig. 1-2 a voice based service system comprising at least system 105 comprising said server to received from devices of para. 0058, 0060 and 0082 and Fig. 2 device operations information such as battery charging status, and trigger keyword requests, the server in turn to return response information to the devices through the communication circuit, the response of at least para. 0050 being related to a voice-based service interface using the microphone, the speaker, and/or the display and further adapted based on the device battery currently charging at least change the input voice-based interface service based on at least a part of the response while charging the battery, and a 

Claim(s) 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Chen in view of Bhaya, and further in Jurgovan et al (US 2015/0011160, A1).

    Regarding claim 2, Chen teaches in at least Figs. 1, and 4 and Col. 4, lines 1-44 an electronic device 130 comprising: 
a housing (said phone device 130 of at least Figs. 1, and 4 comprises a known housing);

a speaker (said phone device 130 of at least Figs. 1, and 4 further comprises a known speaker);
a microphone (said phone device 130 of at least Figs. 1, and 4 further comprises a known microphone); 
a wireless charging circuit  (said phone device 130 as further depicted in at least Figs. 1, and 4 and Col. 3, lines 725 further comprises a known wireless charging circuit  wherein configured to connect the phone 130 to wireless charger 120); 
10a wireless communication circuit (said phone device 130 of Fig. 2 and Col. 4, lines 53-60  comprises a wireless communication circuit);
a battery (said phone device 130 as further depicted in at least Figs. 1, and 4 and Col. 3, lines 725 further comprises a battery);
a processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit, and the battery (the device 130 of at least Col. 6, lines 11-20 further comprises circuitry 370 comprising said processor operatively connected to the display, the speaker, the microphone, the charging circuit, the communication circuit, and the battery); and  

establish short-distance communication with an external wireless charger by using the wireless communication circuit  (device 130 configured to obtain wireless power charge from the charger 120 of at least Fig. 4 and Col. 3-4 and Col. 6, lines 55-58, by establishing said short-distance communication with said external wireless charger by using the wireless communication circuit).
transmit identification information of the external wireless charger to an external server (the server of at least lines 1-25 of Col. 9 further the server to receive gathered information said charger and device 130 which obviously entails identification information of the external wireless charger to said server which may obviously have been transferred by said device).
    However, Chen is silent regarding 20recognize a user voice speech comprising a trigger voice and a voice command by using the microphone; 25request the external server to provide feedback data regarding the voice command; 
receive the feedback data regarding the voice command and output information of the feedback data; and 

     Bhaya further teaches in at least Fig. 2, para. 0058, 0060, and 0082 the devices 150 to exchange information with at least server 105 whereby the devices obtained trigger voices and recognize a user voice speech comprising said trigger voice and transmits said voices to the server for assisting said device 150 in responding to the requests, implying obviously the server is invoke to provide feedback data regarding the voice command; the server in at least para. 0060 responds to the devices with information or feedback regarding the voice command and output information of the feedback data and further in para. 0060 transmit said response instruction including at least a part of the feedback data, 30based on the output information, to the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Bhaya to include wherein said recognize a user voice speech comprising a trigger voice and a voice command by using the microphone; 25request the external server to provide feedback data regarding the voice command; receive the feedback data regarding the voice command and output information of the feedback data, as illustrated above, as Chen in view of Bhaya are in the same field of endeavor of wirelessly charging a battery of an electronic device by a wireless battery charger, as one skill in the art would appreciate the device of at 

     Jurgovan teaches at least in para. 0050 a wireless charging station 250, a server 120, external devices, and mobile device 104 receiving wireless power where said device in at least para. 0050 configured to receive processing tasks from the server or the external devices to the device 104, these tasks classified as offloading or unloading of said tasks requests based on whether the device 104 is being charged, further taught in at least para 0050 transmitted  at least a part of the feedback response data by offloading to a wireless charger to provide a service while charging from a request received from an external device or server, 30based on the output information, to said external wireless charger 250 so as to be output by the external wireless charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Bhaya, and further in view of Jurgovan to include wherein said transmit at least a part of the feedback data, 30based on the output information, to the external wireless charger so as to be output by the external wireless charger, as illustrated above, as Chen in view of Bhaya, and further in view of Jurgovan are in the same field of endeavor of wirelessly charging a battery of an electronic device by a wireless battery charger, as one skill in the art would 

    Regarding claim 10, Chen teaches in at least Figs. 1, and 4 and Col. 4, lines 1-44 an method for operating an electronic device 130, the method comprising: establishing short-distance communication with an external wireless charger (at least Fig. 4 and Col. 3-4 and Col. 6, lines 55-58, further teaches establishing said short-distance communication with said external wireless charger 120 by using the wireless communication circuit);
25transmitting identification information of the external wireless charger to an external server (at least lines 21-58 further implied in a case the server 410 to receive from at devices 130 transmitted profiles information and data information of self 130 and that of a charger 120 through said communication circuit where the server is to invoke in a case a certain device 130 and/or the charger to play a certain voice-advertised based service using the microphone, the speaker, and/or the display).
    However, Chen is silent regarding activating a voice recognition function; recognizing a user voice speech comprising a trigger voice and a voice command by using a microphone 30of the electronic device; requesting the external server to provide feedback data regarding the voice command; receiving the feedback data 
     Bhaya further teaches in at least Fig. 2, para. 0058, 0060, and 0082 the devices 150 to exchange information with at least server 105 whereby the devices obtained trigger voices and recognize a user voice speech comprising said trigger voice and transmits said voices to the server for assisting said device 150 in responding to the requests, implying obviously the server is invoke to provide feedback data regarding the voice command; the server in at least para. 0060 responds to the devices with information or feedback regarding the voice command and output information of the feedback data and further in para. 0060 transmit said response instruction including at least a part of the feedback data, based on the output information, to the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Bhaya to include wherein said activating a voice recognition function; recognizing a user voice speech comprising a trigger voice and a voice command by using a microphone 30of the electronic device; requesting the external server to provide feedback data regarding the voice command; receiving the feedback data regarding the voice command and output information 

   However, Chen in view of Bhaya are silent regarding  transmitting at least a part of the feedback data, based on the output information, to the external wireless charger so as to be output by the external wireless charger.  
     Jurgovan teaches at least in para. 0050 a wireless charging station 250, a server 120, external devices, and mobile device 104 receiving wireless power where said device in at least para. 0050 configured to receive processing tasks from the server or the external devices to the device 104, these tasks classified as offloading or unloading of said tasks requests based on whether the device 104 is being charged, further taught in at least para 0050 transmitted  at least a part of the feedback response data by offloading to a wireless charger to provide a service while charging from a request received from an external device or server, 30based on the output information, to said external wireless charger 250 so as to be output by the external wireless charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen in view of Bhaya, and further in view of Jurgovan to include wherein said transmitting at least a part of the feedback data, based on the output information, to the external wireless charger so as to be output by the external 

Claims Standings
Claims 3-7, and 11-15 are not being rejected by the current prior arts, but are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/23/2021